Exhibit 10.1

CLAIRE’S INC.

2400 W. Central Rd.

Hoffman Estates, IL 60192

Grant Date:

Name:

Re: Grant of FY 2015 AIP Exchange Option

Dear                     :

Further to your FY 2015 AIP (Annual Incentive Plan), this letter confirms that
we have received your instruction to exchange a portion of your FY 2015 AIP
Target incentive opportunity for a one time grant of stock options to purchase
shares (“Shares”) of Claire’s Inc. (the “Company”), the parent company of
Claire’s Stores, Inc. (“Claire’s”). As described further below, the options are
split between two programs: Performance Options and Time Options. These options
are collectively referred to as the “Options.” The Options have been granted
pursuant to the Company’s Amended and Restated Stock Incentive Plan (the
“Plan”), which may be amended from time to time. The Plan has been publicly
filed with the Securities and Exchange Commission, and a copy will be provided
to you upon request. The Options and underlying Shares are subject in all
respects to the provisions of the Plan (including, without limitation,
Section 8), except as specifically modified hereby. Capitalized terms not
otherwise defined herein are defined in the Plan.

 

1. Option Exchange. You have elected to exchange     % of your Target incentive
opportunity under your FY 2015 AIP for a one-time grant of options. The number
of options granted is equal to the proportionate dollar amount of your FY 2015
AIP target award that you elected to be delivered in options as opposed to cash,
divided by a share option price of $5.75, rounded up to the nearest whole share.
As a result, you have been granted a total of             Options. See
calculation below. By agreeing to a whole or partial exchange of any potential
FY 2015 AIP cash award for options, you waive the right to receive any cash
value of the FY 2015 AIP award subject to your exchange election, as detailed in
the AIP outline previously delivered to you.

Salary prior to June 1, 2015 - $£            AIP Target -     %

($£            x     % x     % ÷ $5.75 =             )



--------------------------------------------------------------------------------

2. Time Option: The key terms of the Time Option are as follows:

 

  (a) Number of Shares.             

 

  (b) Exercise Price per Share. $5.75

Vesting. The Time Option will vest and become exercisable in two equal annual
installments on each of May 1, 2016 and May 1, 2017; provided that (i) the Time
Option will become fully vested and exercisable immediately prior to a Change of
Control; and (ii) you must be employed by the Company or its Affiliates on the
vesting date.

 

3. Performance Option: The key terms of the Performance Option are as follows:

 

  (a) Number of Shares.             

 

  (b) Exercise Price per Share. $5.75

 

  (c) Vesting. The Performance Option will vest and become exercisable when it
has been determined that Claire’s achieved consolidated earnings before
interest, taxes, depreciation and amortization (EBITDA) of $250 million or
greater during any full fiscal year prior to the termination of this Option,
commencing with FY 2015. The EBITDA determination, which shall be signed off by
the Board or a committee of the Board, shall be made at the same time the
determination is made for the payment of cash awards under the AIP for the
applicable fiscal year, which is typically May of the following year (unless
administratively impracticable to do so because Claire’s results for the
applicable year have not yet been finalized); provided that (i) the Performance
Option will become fully vested and exercisable immediately prior to a Change of
Control; and (ii) you must be employed by the Company or its Affiliates on the
date such EBITDA determination is signed off by the Board or a committee of the
Board.

 

4. Termination of the Options. The Options shall terminate pursuant to the
provisions of Section 5 of the Plan.

 

5. Representations. By accepting this award of Options, you represent and agree
to the following, and understand that the Company would not have granted this
award to you but for your representations and acknowledgements below:

 

  (a) Shares Unregistered; Investor Knowledge. You acknowledge and agree that
(i) neither the grant of the Options nor the offer to acquire Shares upon
exercise thereof has been registered under applicable securities laws;
(ii) there is no established market for the Shares and it is not anticipated
that there will be any such market for the Shares in the foreseeable future; and
(iii) your knowledge and experience in financial and business matters are such
that you are capable of evaluating the merits and risks of any investment in the
Shares.

 

2



--------------------------------------------------------------------------------

  (b) Acknowledgement. You acknowledge and agree that: (i) this award is a
one-time benefit, which does not create any contractual or other right to
receive future awards, or benefits in lieu of awards; (ii) all determinations
with respect to any such future awards, including, but not limited to, the times
when awards shall be granted, the number of shares subject to each award, the
exercise or purchase price, and the time or times when each award shall vest,
will be at the sole discretion of the Company; (iii) this award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (iv) THAT THIS AWARD
SHALL NOT CREATE A RIGHT TO FURTHER EMPLOYMENT WITH THE COMPANY OR ITS
AFFILIATES AND SHALL NOT INTERFERE WITH THE ABILITY OF THE COMPANY OR ANY OF ITS
AFFILIATES TO TERMINATE YOUR EMPLOYMENT RELATIONSHIP AT ANY TIME, AND UPON
TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON WHATSOEVER, ANY RIGHTS IN RESPECT
OF THE OPTIONS OR THE UNDERLYING SHARES TO WHICH YOU WOULD HAVE BEEN ENTITLED
HAD YOUR EMPLOYMENT NOT TERMINATED SHALL LAPSE UPON THE DATE OF TERMINATION
UNLESS EXPRESSLY STATED OTHERWISE HEREIN OR THE PLAN, AND YOU SHALL NOT BE
ENTITLED TO ANY COMPENSATION IN RESPECT OF LOSS OF ALL OR ANY OF THE OPTIONS OR
UNDERLYING SHARES.

 

  (c) Employee Data Privacy. You consent to the collection, use and transfer of
personal data as described in this paragraph 5(c). You understand that the
Company and its Affiliates hold certain personal information about you
including, but not limited to, your name, home address and telephone number,
date of birth, social security number, salary, nationality, job title, common
shares or directorships held in the Company, details of all other entitlement to
common shares awarded, cancelled, exercised, vested, unvested or outstanding in
your favor, for the purpose of managing and administering this award (“Data”).
You further understand that the Company and/or its Affiliates will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of this award, and that the Company and/or any of its Affiliates
may each further transfer Data to any third parties assisting the Company in
such implementation, administration and management. You authorize them to
receive, possess, use, retain and transfer Data in electronic or other form, for
the purposes of implementing, administering and managing this award, including
any requisite transfer of such Data as may be required for the administration of
this award and/or the subsequent holding common shares on your behalf to a
broker or other third party with whom the shares acquired on exercise may be
deposited. You understand that he or she may, at any time, view the Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the local human resources representative.

 

3



--------------------------------------------------------------------------------

  (d) Confidentiality. You agree not to disclose or discuss in any way the terms
of this award to or with anyone other than members of your immediate family, or
your personal counsel or financial advisors (and you will advise such persons of
the confidential nature of this offer).

 

6. Vesting upon Death/Disability. As to the Time Option, a portion of the Time
Option will become vested and exercisable upon termination of your employment
with the Company or its Affiliates by reason of your death or Disability, such
portion to equal the portion of the Option that would have vested on the next
scheduled vesting date had your employment not so terminated, multiplied by a
fraction, the numerator of which is the number of days that elapsed from the
most recent vesting date to the date of such termination, and the denominator of
which is 365.

 

7. Definitions. For purposes of this letter:

 

  (a) “Apollo” means Apollo Management VI, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.

 

  (b) “Board” means the board of directors of the Company, or any committee
thereof duly authorized to act on behalf of the Board.

 

  (c) “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

 

  (d) “Change of Control” means:

 

  (i) any event occurs the result of which is that any “Person,” as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of the Company or any successor company thereto,
including, without limitation, through a merger or consolidation or purchase of
Voting Stock of the Company; provided that none of the Permitted Holders or
their Related Parties have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board; provided
further that the transfer of 100% of the Voting Stock of the Company to a Person
that has an ownership structure identical to that of the Company prior to such
transfer, such that the Company becomes a wholly owned Subsidiary of such
Person, shall not be treated as a Change of Control;

 

4



--------------------------------------------------------------------------------

  (ii) after an initial public offering of Capital Stock of the Company during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the Board, together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors of the Company
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board then in office;

 

  (iii) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or

 

  (iv) the adoption of a plan relating to the liquidation or dissolution of the
Company.

 

  (e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (f) “Permitted Holder” means Apollo.

 

  (g) “Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

  (h) “Related Party” means:

 

  (i) any controlling stockholder, 50% (or more) owned Subsidiary, or immediate
family member (in the case of an individual) of any Permitted Holder; or

 

  (ii) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 50% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (i).

 

  (i) “Subsidiary” means, with respect to any specified Person:

 

  (i) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

5



--------------------------------------------------------------------------------

  (ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

  (j) “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

 

8. Taxes: You should consult your personal tax advisor for more information
concerning the tax treatment of your Options. The Company is not making any
representations concerning the tax treatment of the Options, and is not
responsible for any taxes, interest or penalties you incur in connection with
your Options, even if the taxing authorities successfully challenge any position
taken by the Company in respect of wage withholding and reporting or otherwise.

We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of this Option grant and the terms regarding
your exchange for options under the AIP by signing and returning a copy of this
letter.

Sincerely,

Nikki Rolph, on behalf of CLAIRE’S INC.

I accept the content of this letter, and agree to be bound by its terms and
conditions:

 

 

Employee Signature

Print Name:                                         

 

6